 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 501 
In the House of Representatives, U. S.,

December 20, 2011
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding any final measure to extend the payroll tax holiday, extend Federally funded unemployment insurance benefits, or prevent decreases in reimbursement for physicians who provide care to Medicare beneficiaries. 
 
 
Whereas a two-month extension of the payroll tax cut instead of a full-year extension would cause additional uncertainty and complexity for private-sector job creators already struggling in the current economy; 
Whereas, on December 17, 2011, President Barack Obama said, “It would be inexcusable for Congress not to further extend this middle-class tax cut for the rest of the year.”; 
Whereas, on December 17, 2011, House Minority Leader Nancy Pelosi said, “House Democrats will return to Washington to take up this legislation without delay, and we will keep up the fight to extend these provisions for a full year.”; 
Whereas, on December 17, 2011, House Minority Whip Steny Hoyer (D–MD): I’m disappointed that Senate Republicans would not agree to a longer-term extension of critical policies.; 
Whereas in 2011 working Americans received a temporary payroll tax rate reduction which allowed the average family to keep $1,000 more of their annual wages; 
Whereas, on December 31, 2011, without action by the Congress, the temporary payroll tax rate reduction will expire, leaving nearly 170 million American workers with less disposable income as the economy continues to struggle; 
Whereas the imminent expiration of the temporary payroll tax rate reduction is creating further uncertainty for families as well as employers who must adjust withholding amounts from their employees’ paychecks; 
Whereas the Social Security Trust Fund is now running a cash deficit, and over the next 75 years will require an additional $6.5 trillion to pay scheduled benefits; 
Whereas, on January 1, 2012, without Congressional action, Medicare physician payments will be cut by 27.4 percent; 
Whereas in order to preserve access to health care for the nation’s seniors, two years of stable Medicare payment rates would provide the most certainty physicians have had since 2004; 
Whereas a two-year period of stability would provide Congress time to develop a long-term replacement to the Sustainable Growth Rate formula; 
Whereas 13 million Americans remain unemployed and the unemployment rate has been above eight percent for 34 consecutive months, the Congress should enact needed reforms to ensure a fiscally responsible unemployment insurance program; 
Whereas H.R. 3630 as passed by the House provided a fully offset extension of unemployment insurance benefits in line with previous periods of economic duress and integrated common-sense reforms into the program, including a requirement that benefit recipients search for work and participate in reemployment services to help them get back to work; 
Whereas construction of the Keystone XL pipeline from Hardisty, Alberta, to Steele City, Nebraska, and to the United States Gulf Coast through Cushing, Oklahoma, is a $7 billion energy project that will enhance the energy security and economy of the United States; 
Whereas the Keystone XL pipeline will create 20,000 direct jobs and 118,000 indirect jobs; 
Whereas the Keystone XL pipeline has been subjected to three years of intensive environmental review, and was deemed environmentally sound by the U.S. Department of State in its August 26, 2011, Final Environmental Impact Statement (FEIS); 
Whereas Keystone XL pipeline legislation passed by the House and Senate would allow the state of Nebraska to continue its environmental review of a new pipeline route to avoid the Sand Hills region and the Ogallala Aquifer; 
Whereas H.R. 3630 as passed by the House will reduce the cost for employers to purchase and place in service new equipment next year, and continued expensing will serve as an incentive to make investments and foster greater business investment and job creation; 
Whereas EPA’s new proposed rules for boilers would cost manufacturers, colleges and universities, municipalities, and small businesses $15 billion and put up to 240,000 jobs at risk; 
Whereas significant concerns with EPA’s new proposed rules cannot be adequately addressed or remedied unless Congress passes legislation; and 
Whereas the House of Representatives passed on October 13, 2011, by a vote of 275 to 142, with the support of 41 Democrats, legislation that would overturn EPA’s Boiler MACT rules and require the agency to re-propose new rules in 15 months after date of enactment, with achievable standards, and an extension of the compliance period from three years to five years: Now, therefore, be it  
 
That it is the Sense of the House of Representatives that any final measure to extend the payroll tax holiday, extend Federally funded unemployment insurance benefits, or prevent decreases in reimbursement for physicians who provide care to Medicare beneficiaries— 
(1)extend the payroll tax holiday through December 31, 2012; 
(2)extend and reform Federally funded unemployment insurance benefits; 
(3)eliminate for two years the dramatic cut in reimbursement for physicians who provide care to Medicare beneficiaries; 
(4)reduce spending from areas throughout the Federal Government, including a freeze on congressional salaries, in order to protect the Social Security Trust Fund, whose solvency would otherwise be diminished as result of the payroll tax holiday; and 
(5)provide immediate job creation through— 
(A)final approval of the Keystone XL pipeline; 
(B)expensing for capital assets placed in service in 2012; and 
(C)drafting new regulations for boilers that are achievable and cost-effective. 
 
Karen L. Haas,Clerk.
